            Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE FARM FIRE & CASUALTY                              :              CIVIL ACTION
CO. a/s/o LUGRETTA BRYANT                               :
             Plaintiff                                  :              NO. 19-1947
                                                        :
                 v.                                     :
                                                        :
JOSHUA COHEN, et al.                                    :
         Defendants                                     :

NITZA I. QUIÑONES ALEJANDRO, J.                                                             SEPTEMBER 8, 2020


                                     MEMORANDUM OPINION

   INTRODUCTION

           State Farm Fire & Casualty Co. (“Plaintiff” or “State Farm”), as the subrogee of

   policyholder Lugretta Bryant (“Tenant”), filed a complaint against Defendants Joshua Cohen

   (“Defendant Cohen”) and General Electric Company (“GE”),1 to recover monies paid to Tenant

   for damages suffered as a result of a kitchen fire in a rental property leased to Tenant by Defendant

   Cohen. [ECF 1]. At the heart of Plaintiff’s negligence claim against Defendant Cohen is a

   microwave, which Plaintiff contends was not properly maintained by Defendant Cohen, the owner

   of the rental property leased to Tenant. Prior to the commencement of this action, however, the

   microwave disappeared, thereby giving rise to the primary, dispositive issue at the core of

   Defendant Cohen’s underlying motion for summary judgment, i.e., causation. In the underlying

   motion for summary judgment, [ECF 29], Defendant Cohen argues that Plaintiff has failed to

   present evidence necessary to demonstrate that the kitchen fire originated in the microwave and/or


   1
            In the complaint, Plaintiff alleges that GE manufactured a microwave that Plaintiff contends caused
   a fire in the rental property that damaged Tenant’s personal property By Order dated April 15, 2020, this
   Court granted GE’s motion for summary judgment on the basis of Plaintiff’s admitted failure and inability
   to provide adequate evidence of causation to sustain its claims for negligence, strict liability, and breach of
   implied warranty against GE. [See ECF 42].
         Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 2 of 17




that Defendant Cohen’s failure to properly maintain the microwave caused the fire. In its response

in opposition, Plaintiff contends solely that it is entitled to an inference in its favor on causation

due to Defendant Cohen’s failure to preserve the microwave for inspection.2 [ECF 35].

        The issues raised in Defendant Cohen’s motion for summary judgment have been fully

briefed and are ripe for disposition. For the reasons set forth herein, this Court finds that Plaintiff

has not met its burden with respect to the requested spoliation inference and, consequently, has not

met its summary judgment burden with respect to causation. Accordingly, Defendant Cohen’s

motion for summary judgment is granted, and judgment is entered in favor of Defendant Cohen.


BACKGROUND

        When ruling on a motion for summary judgment, a court must consider the evidence in the

light most favorable to the non-movant; here, Plaintiff. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Galena v. Leone, 638 F.3d 186, 196 (3d Cir. 2011). The relevant facts are

summarized as follows:

                On September 10, 2015, Tenant signed a lease to rent a residential unit (the
        “Unit”) located in Philadelphia, Pennsylvania, and owned by Defendant Cohen.
        The lease was to commence on October 1, 2015. Tenant lived in the Unit with her
        fiancé, Teresa Smith, and family. While renting the Unit, Tenant held a renter’s
        insurance policy that she purchased from State Farm.

                Shortly before Tenant moved in, Defendant Cohen hired a contractor to
        renovate the Unit and replace all of the kitchen appliances. One of the new
        appliances installed was the microwave manufactured by GE, which Defendant
        Cohen purchased from a local “scratch and dent” outlet on September 16, 2015,
        and installed before Tenant’s lease began. When Tenant and her family moved into
        the Unit, Tenant complained to Defendant Cohen that the color of some of the
        appliances did not match, but otherwise the unit was in “pristine condition.”


2
        After briefing closed on the underlying motion, Plaintiff filed a motion seeking an adverse inference
based on spoliation, [ECF 49], in which Plaintiff repeats the arguments originally raised in its opposition
to Defendant Cohen’s motion for summary judgment with respect to the adverse inference on causation. In
adjudicating the underlying motion for summary judgment, this Court has also considered the arguments
provided in Plaintiff’s motion for an adverse inference and Defendant Cohen’s response thereto. [ECF 50].
                                                     2
 Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 3 of 17




        In the early morning hours of May 6, 2017, a fire broke out at the property
while Tenant slept downstairs on the couch. At her deposition, Tenant testified
that after being awakened, she quickly noticed that “the kitchen was orange” and
immediately ran upstairs to alert her family of the fire. Tenant testified that she
was able to see most of the kitchen from her vantage point on the couch, but was
not able to “see the microwave, [or] the stove.” No one present in the Unit at the
time of the fire went into the kitchen to inspect the area while the fire burned.
Tenant testified that she had not entered the kitchen the night before. After the fire,
Tenant told her fiancé that she did not know what had started the fire.

        After the fire, Tenant and her family were “under the impression” that they
were going to move back into the Unit once Defendant Cohen completed his repairs
and replaced the damaged fixtures and appliances. Operating under this
assumption, Tenant and Ms. Smith took it upon themselves to clean the unit “as
quickly as possible” in order to leave the “cramped” hotel room where they were
staying and resume living in the Unit once repaired. Although they acted swiftly,
both Tenant and Ms. Smith testified that they recognized the importance of the
microwave and knew it “had to stay” in the kitchen, as it would be needed for
investigation. With respect to their desire and expectation that they would move
back into the apartment, Tenant testified:

       A:      And like I said, we was under the impression that we were
               going to move back in, so we just wanted to – well,
               [Defendant Cohen] wanted all of the stuff out so we can – so
               he can get started back on the property. So – and we wanted
               to move back in because we was cramped, like, sleeping on
               top of each other in a hotel room.

                                               ***

       A:      So, we just wanted to move as quickly as possible.

                                               ***

       A:      . . . because we was really under the impression that we was
               moving back in. Like, we was under the impression that
               [Defendant Cohen] was going to get this house fixed and we
               was going to right move back in. So, we just wanted to get
               this stuff done.

        Within eight days of the fire, State Farm hired fire investigator Lou Gahagan
to investigate the cause and origin of the fire. When Mr. Gahagan conducted his
investigation, the microwave was in the Unit. Though he did not make a definitive
conclusion as to the source of the fire, Mr. Gahagan observed that most of the fire
damage in the kitchen was “in the stove and microwave area.” Mr. Gahagan
purportedly rendered a report of his findings and provided it to Plaintiff. Notably,

                                          3
         Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 4 of 17




        State Farm did not submit and has not submitted this report, or any other expert
        report, to the Court to support its claim or contentions as to the cause of the fire.3
        After his inspection, Mr. Gahagan informed Defendant Cohen of the importance of
        preserving the scene of the fire and not moving anything, including the microwave
        and stove, until Mr. Gahagan could return to the scene with a representative from
        Defendant Cohen’s insurance company. Defendant Cohen does not recall having
        spoken to Mr. Gahagan.

                At some unspecified time, either during Mr. Gahagan’s initial visit or during
        a separate visit to the Unit, State Farm dispatched two representatives to conduct a
        walkthrough of the unit. Plaintiff’s two representatives were joined by Tenant, Ms.
        Smith, and Mr. Edgar Dean, a public adjustor who Tenant retained to assist with
        her personal insurance claim. During this walkthrough, the “burnt up” microwave
        was present in the Unit and available for inspection. Ms. Smith testified that the
        group went into the kitchen and that she recalled one of the State Farm
        representatives “looking and saying that the fire nine out of ten started with the
        microwave overheating or something with the sensor. Something to that matter.”
        Ms. Smith could neither recall the names of State Farm’s representatives nor
        describe them. She testified that after this walkthrough there was another
        walkthrough with Mr. Dean, Tenant, Ms. Smith, and another unnamed person that
        resulted in another inspection of the kitchen. Neither party proffered any evidence
        as to the identity of this unnamed person.

                In the interim, Defendant Cohen gave Tenant and her family permission to
        access the Unit in order to salvage their belongings and clean out the unit. In June
        2017, Ms. Smith hired two men from the neighborhood, known to her as “Keith”
        and “Miles,” to help clean out the entire unit. Previously, Ms. Smith had employed
        Keith and Miles for other odd jobs, but she did not know the men’s full names or
        where they lived. According to Ms. Smith, they did not discard any kitchen
        appliances at that time.

                On July 12, 2017, Tenant sent a text message to Mr. Dean asking if it was
        “okay for [Tenant and her family] to take all of this stuff out of the house” and
        begin the process of removing the damaged appliances, believing that State Farm
        had already completed its inspections. On this matter, Tenant testified as follows:

                Q:      All right. So, you talked about some of the text messages
                        between you and Mr. Dean back in July and you indicated
                        that he said it was okay to clean out everything?


3
         On April 10, 2020, after Mr. Gahagan had apparently testified during an arbitration hearing of this
matter, and after Plaintiff raised its spoliation argument in response to Defendant Cohen’s underlying
motion for summary judgment, Defendant Cohen filed a motion to compel the production of Gahagan’s
report. [ECF 38]. Plaintiff did not file a response to the motion. By Order dated April 30, 2020, this Court
directed Plaintiff to produce a copy of Gahagan’s report to Defendant Cohen. Plaintiff has never submitted
the report, or any other purported expert report, to this Court for consideration.
                                                     4
 Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 5 of 17




       A:      Yes.

       Q:      What did that mean to you? “Clean out everything” meaning
               what?

       A:      Like, take out everything the house because he – the reason
               why I asked him was it okay, because they already did a
               walk-through by then.

       Q:      Who is “they?”

       A:      State Farm and [Edgar Dean].

                                              ***

       Q:      Were you with State Farm when – the representatives of
               State Farm, when they did the walk-through?

       A:      I don’t remember, but I’m almost sure I wasn’t because
               [Edgar Dean] was handling all of that and I just was going
               to work.

                                              ***

       Q:      So, in July, then, when Mr. Dean said it was okay to clean
               out everything because State Farm had done its walk-
               through, what, specifically, did you all clean out?

       A:      Every last single thing.

        After receiving assurances from Mr. Dean that it was permissible for Tenant
and Ms. Smith to clean out the Unit because State Farm had finished its inspections,
Ms. Smith again hired Keith and Miles to assist with cleaning out the Unit. Ms.
Smith testified that she, Keith, and Miles threw out many of the kitchen appliances,
including the refrigerator and stove, but not the microwave. However, after being
shown pictures of the kitchen taken after this second clean out, Tenant expressed
uncertainty as to whether the microwave was, in fact, removed during this clean-
out session. Tenant testified as follows:

       Q:      Okay. So, let’s talk about the kitchen. What was cleaned out
               of the kitchen?

       A:      Everything was tossed out of the kitchen, everything out of
               the cabinets. I know [Teresa Smith] got somebody to take
               the refrigerator out of the house at this point. I believe she
               got somebody to take the stove out, too.

                                          5
         Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 6 of 17




                Q:      And what about the microwave?

                A:      The microwave had to stay because – I think because it was
                        under investigation. I think that’s the only reason why the
                        microwave stayed, but I’m not a hundred percent sure. But
                        the microwave did stay after the fact, after everything was
                        cleaned out.

                Q:      And how do you know for sure that the microwave was still
                        there?

                A:      Because I seen the picture.

               After being shown the referenced photographs and being unable to locate
        the microwave in the pictures of the kitchen provided, Tenant testified:

                Q:      So, I’m just a little bit unclear. So, is it fair to say you’re not
                        positive that either the stove or the microwave remained in
                        the house after you guys finished?

                A:      Yes, it’s fair to say it because I don’t know because I don’t
                        see it in the picture. But I think I did.

        Plaintiff did not provide any testimony from either Keith or Miles, the individuals
        Ms. Smith specifically identified as being the individuals who removed some of the
        appliances.

                On September 7, 2017, after completing the cleanout, Tenant and her family
        vacated the Unit. Upon vacating, Tenant took photos of each room, including the
        kitchen, to document the condition in which she left the Unit. Ms. Smith testified
        that the damaged microwave was still in the Unit upon moving out. Tenant, on the
        other hand, testified that she “[did not] remember” whether or not the microwave
        remained in the unit upon moving out. Tenant’s photos from the move-out day did
        not capture the area of the kitchen where the microwave and stove were located.

                Sometime in September or October of 2017, after Tenant vacated the Unit,
        Defendant Cohen’s handyman, Brett Gordon, entered the unit and noticed that the
        microwave was not there. Defendant Cohen testified that he thought this was the
        first time that he learned the microwave had been removed. To this day, the
        whereabouts of the microwave are unknown. The parties dispute when, how, and
        by whom the microwave was discarded. Neither party, however, has been able to
        definitively state when or how it went missing.4


4
       On March 27, 2020, State Farm first raised the issue of spoliation sanctions in its response
to Defendant Cohen’s motion for summary judgment. [See ECF 35]. Notably, however, record
                                                    6
         Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 7 of 17




LEGAL STANDARD OF REVIEW

        Federal Rule of Civil Procedure (“Rule”) 56 governs of summary judgment practice and

provides that “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A motion for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there is a genuine issue of material

fact.” Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson, 477 U.S. at 247-48). A fact is “material” if it might affect the outcome of the case.

Anderson, 477 U.S. at 248. A dispute is “genuine” if “a reasonable jury could return a verdict for

the nonmoving party.” Id. When deciding a Rule 56 motion, the court must consider the evidence

in the light most favorable to the non-moving party. Galena, 638 F.3d at 196.

        The movant bears the initial burden of demonstrating the absence of a genuine issue of

material fact. Anderson, 477 U.S. at 250; see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once a movant meets its initial burden, the non-moving party must rebut by “set[ting]

forth specific facts showing that there is a genuine issue for trial” by identifying “some evidence

in the record that creates a genuine issue of material fact.” Anderson, 477 U.S. at 250; see

Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006). If the non-moving party

“fails to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial[,]” then the court should grant

summary judgment for the movant. Celotex, 477 U.S. at 322.




evidence demonstrates that State Farm internally noted a possible spoliation issue as early as May
22, 2018. [See ECF 29-17 p. 26].
                                                    7
         Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 8 of 17




DISCUSSION

       As noted, State Farm asserts a negligence claim against Defendant Cohen premised on

Defendant Cohen’s alleged negligent maintenance of the microwave in the Unit. In the motion for

summary judgment, Defendant Cohen argues, inter alia, that the negligence claim fails because

State Farm has not presented evidence sufficient to show that the fire started in the microwave

and/or was caused by Defendant Cohen’s failure to properly maintain the microwave. In its

response, Plaintiff concedes that without the microwave, “Plaintiff cannot advance a specific

argument against . . . [Defendant Cohen], relating to his negligent maintenance or mishandling” of

the microwave. [Plf’s Resp., ECF 35, at p. 12]. Plaintiff argues, however, that its failure to meet

its burden on causation is attributable to Defendant Cohen’s failure to preserve the microwave for

inspection and, thus, Plaintiff should be entitled to a spoliation inference in its favor on the

causation element. Accordingly, before addressing the issue of causation, this Court must first

determine whether Plaintiff is entitled to a spoliation inference.

                                       Adverse Spoliation Inference

       Spoliation occurs when one party alters, destroys, fails to preserve, or simply withholds

evidence within that party’s custody or control. See Bull v. UPS, 665 F.3d 68, 73-74 (3d Cir.

2012). When spoliation occurs, courts have the discretion to impose various sanctions upon the

spoliating party after considering factors such as the spoliating party’s degree of fault, the prejudice

that the spoliation causes to the non-spoliating party, and whether other adequate remedies exist.

Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76, 79 (3d Cir. 1994); see also Bull, 665 F.3d at

73 n.5 (applying the Schmid factors). One such sanction, that sought by State Farm here, is an

adverse spoliation inference. See Schmid, 13 F.3d at 78; McHugh v. McHugh, 40 A. 410, 411

(1898) (“[t]he spoliation of papers and the destruction or withholding of evidence which a party



                                                   8
        Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 9 of 17




ought to produce gives rise to a presumption unfavorable to him. . . .”). An adverse spoliation

inference is an instruction to the factfinder that the missing evidence would have been unfavorable

to the spoliating party. See Schmid, 13 F.3d at 78; 29 Am. Jur. Evidence 2d § 252 (“It is a general

rule that the intentional spoliation or destruction of evidence relevant to a case raises a

presumption, or, more properly, an inference, that this evidence would have been unfavorable.”)

(revised May 2020). Such an inference, however, is a “severe sanction” limited to egregious acts

of spoliation. See Bull, 665 F.3d at 82; see also Positran Mfg. v. Diebold, Inc., 2003 U.S. Dist.

LEXIS 8114, at *8-9, *11-12 (D. Del. May 15, 2003) (imposing a spoliation inference where

“extreme” and “disturbing” spoliation occurred).

       When presented with an allegation of spoliation, a court must engage in a two-part analysis;

to wit: to determine if spoliation occurred and, if it did, then decide the appropriate sanction, if

any, to remedy it. See Omogbehin v. Cino, 485 F. App’x 606, 610 (3d Cir. 2012); Giuliani v.

Springfield Twp., 2015 U.S. Dist. LEXIS 74174, at *16 (E.D. Pa. June 9, 2015). To determine if

spoliation occurred, the United States Court of Appeals for the Third Circuit (“Third Circuit”) has

established a four-element test. See Bull, 665 F.3d at 73-74; E.D. v. Colonial Sch. Dist., 2017 U.S.

Dist. LEXIS 50173, at *20-21 (E.D. Pa. Mar. 31, 2017). This “spoliation analysis” is distinct from

the “sanctions analysis” and must be conducted before any determination of sanctions. See Bull,

665 F.3d at 73 n.5; see also Omogbehin, 485 F. App’x at 610. Under the Third Circuit’s test,

spoliation is deemed to have occurred if “(1) the evidence was within the alleged spoliator’s

control; (2) there has been actual suppression or withholding of the evidence; (3) the evidence was

relevant; and (4) it was reasonably foreseeable that the evidence would be discoverable.” E.D.,

2017 U.S. Dist. LEXIS 50173, at *20-21 (citing Paramount Pictures Corp. v. Davis, 234 F.R.D.

102, 112 (E.D. Pa. 2005)); see also Bull, 665 F.3d at 73-74. The party seeking the spoliation



                                                 9
       Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 10 of 17




sanction bears the burden of establishing each of these elements. E.D., 2017 U.S. Dist. LEXIS

50173, at *22-23; see also Nwegbo v. Borough, 2013 U.S. Dist. LEXIS 96566, at *3 (E.D. Pa. July

10, 2013) (citing Byrnie v. Town of Cromwell, Bd. of Ed., 243 F.3d 93, 107-08 (2d Cir. 2001));

Rogers v. Allstate Ins. Co., 2012 U.S. Dist. LEXIS 151818, at *10 (E.D. Pa. Oct. 22, 2012) (stating

the same).

       It is not disputed that the microwave was relevant evidence and that it could reasonably

lead to other discoverable evidence. At issue, though, is its disappearance. To establish whether

there has been actual suppression or withholding of the evidence, the Third Circuit requires a

showing of intentionality and bad faith. See Bull, 665 F.3d at 78-79 (citing Brewer v. Quaker State

Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995)).          To satisfy the “actual suppression or

withholding” element, the movant must demonstrate that the alleged spoliation was intentional—

not accidental, inadvertent, or properly explainable. See Brewer, 72 F.3d at 334 (“No unfavorable

inference arises when the circumstances indicate that the document or article in question has been

lost or accidentally destroyed, or where the failure to produce it is otherwise properly accounted

for.”); see also Bull, 665 F.3d at 74-76, 79; Omogbehin, 485 F. App’x at 609. In addition, “actual

withholding” requires the movant to demonstrate that the alleged spoliator acted in “bad faith” in

his or her failure to produce or preserve the evidence at issue. Bull, 665 F.3d at 79. As to not

understate the importance of the bad faith requirement, the Third Circuit made clear that “a finding

of bad faith is pivotal to a spoliation determination.” Id.; see also E.D., 2017 U.S. Dist. LEXIS

50173, at *23 (dismissing plaintiff’s spoliation claim because plaintiff did not present “any reason

to believe that [defendant] acted improperly.”).




                                                   10
        Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 11 of 17




        Here, Defendant Cohen argues that State Farm has not met, and cannot meet, the spoliation

requirement because State Farm has not shown the requisite intentionality and/or bad faith.5 This

Court agrees. To meet its burden on spoliation, Plaintiff merely points to Defendant Cohen’s

purported failure to take adequate measures to preserve the microwave. Plaintiff, however, fails

to identify any intentional actions taken by Defendant Cohen to dispose of the microwave. Indeed,

Plaintiff’s briefs are completely devoid of any argument that Defendant Cohen disposed of the

microwave intentionally and/or in bad faith. In fact, the words “bad faith” appear nowhere in any

of Plaintiff’s filings. At best, Plaintiff merely speculates about what Defendant Cohen failed to do

or allowed to occur with respect to the disappearance of the microwave, but makes no argument

as to Defendant Cohen’s motive. In taking this approach, Plaintiff relies upon the mere negligence

of Defendant Cohen in preserving the microwave. In the absence of any evidence that Defendant

Cohen intentionally and/or in bad faith facilitated the disposal of the microwave, State Farm has

not met, and cannot meet, its burden with respect to an adverse spoliation inference.

        To support its request for the adverse spoliation inference and its mistaken belief that a

negligent preservation of evidence is sufficient for an adverse inference, Plaintiff relies exclusively

on Travelers Property Casualty. Co. of America v. Cooper Crouse-Hinds, LLC, 2007 U.S. Dist.


5
         Defendant Cohen also disputes that he or his agent was factually responsible for the disposal of the
microwave or that he (as opposed to Tenant) was legally responsible to preserve the microwave. It is
evident from the record that neither party was able to definitively show who, how, or when the microwave
was removed. These factual disputes need not be resolved, however, since Plaintiff has failed to present
any evidence of bad faith. Put differently, even if this Court were to assume that Defendant Cohen or one
of his agents discarded the microwave, Plaintiff has failed to show that it was done intentionally and in bad
faith.

         Defendant Cohen and Plaintiff also devote considerable portions of their briefs arguing whether a
spoliation inference is the appropriate sanction for this Court to employ. However, because Plaintiff fails
the spoliation analysis, the issue of sanctions is not relevant. See Omogbehin v. Cino, 485 F. App’x 606,
610 (3d Cir. 2012); Giuliani v. Springfield Twp., 2015 U.S. Dist. LEXIS 74174, at *16 (E.D. Pa. June 9,
2015) (“Only if I find that defendants have spoliated evidence must I consider whether sanctions are
appropriate to redress the situation and, if so, what sanctions should be imposed.”).


                                                     11
        Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 12 of 17




LEXIS 64572 (E.D. Pa. Aug. 31, 2007). State Farm’s reliance is, however, misplaced. Though

the court in Cooper took a “flexible approach” and expressly found spoliation in the absence of

either intentional conduct or bad faith, id. at *22 n.35, *23-24, *38, its decision preceded the Third

Circuit’s contrary holding in Bull, wherein the Third Circuit clarified that the second element of

the spoliation test requires both intentional withholding/destruction and bad faith. Bull, 665 F.3d

at 79, 79 n.13; see also Jutrowski v. Twp. Of Riverdale, 904 F.3d 280, 292 (3d Cir. 2018) (citing

Bull and its requirement of intentionality and bad faith); Giuliani, 2015 U.S. Dist. LEXIS 74174,

at *22-23 (“Because a finding of spoliation requires more than mere negligence I cannot here

conclude that there has been spoliation of evidence given the absence of evidence that there was

some bad intent or ill motive behind defendants’ failure to preserve the requested evidence.”). As

such, State Farm’s reliance on Defendant Cohen’s alleged (mere) negligence in allowing the

microwave to be discarded is insufficient to establish intentional conduct and/or bad faith.

Accordingly, Plaintiff is not entitled to an adverse spoliation inference.6

                                Negligence Claim – Lack of Causation

        Having determined that Plaintiff is not entitled to a favorable spoliation inference, this

Court must next determine whether Plaintiff has proffered sufficient evidence of causation to

sustain his negligence claim. To sustain a claim for negligence, State Farm must present evidence




6
         Having determined that Plaintiff has not supported its spoliation claims, this Court need not conduct
the sanction analysis. See supra n.5. However, even if this Court were to find that Plaintiff met its burden
with respect to spoliation, this Court would not be inclined to grant Plaintiff the broad inference it seeks.
Plaintiff seeks a sweeping inference that an examination of the microwave would have revealed that
Defendant Cohen’s negligence caused the microwave fire. However, while an inspection of the microwave
by Mr. Gahagan or a fire causation expert may well have uncovered the origin of the fire, an opportunity
to inspect the microwave, alone, would not reveal any information about Defendant Cohen’s obligations,
actions, and/or omissions with respect to the maintenance of the microwave. Therefore, this Court would
only be inclined to impose an inference that an inspection of the microwave would have revealed that the
fire began in the microwave, but not that Defendant Cohen’s negligent maintenance caused the fire to begin
in the microwave.
                                                     12
        Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 13 of 17




sufficient to demonstrate that Defendant Cohen owed Plaintiff a duty of care, breached that duty,

and that Defendant Cohen’s breach caused Plaintiff’s damages. Shuker v. Smith & Nephew, PLC,

885 F.3d 760, 776 (3d Cir. 2018) (citing Green v. Pa. Hosp., 123 A.3d 310, 315-16 (Pa. 2015)).

Causation is a “vitally important link” for any negligence claim. Cuthbert v. Philadelphia, 209

A.2d 261, 263 (Pa. 1965); see also State Farm Fire & Cas. Co. v. Steffen, 948 F. Supp. 2d 434,

439 (E.D. Pa. 2013) (“Causation is an essential element of a prima facie negligent fire claim under

Pennsylvania law.”) (emphasis omitted).

       To demonstrate causation, Plaintiff must point to evidence showing both cause-in-fact and

proximate causation. Redland Soccer Club v. Dep’t of the Army, 55 F.3d 827, 851 (3d Cir. 1995);

Turturro v. United States, 629 F. App’x 313, 324 (3d Cir. 2015) (“In Pennsylvania, establishing .

. . a causal connection requires demonstrating both but-for causation and proximate cause.”)

(citing Reott v. Asia Trend, Inc., 55 A.3d 1088, 1103 (Pa. 2012)). To demonstrate cause-in-fact

causation, Plaintiff must show that “but for” Defendant Cohen’s negligence, Plaintiff would not

have suffered harm. See Ozer v. Metromedia Rest. Grp., 2005 U.S. Dist. LEXIS 3447, at *10

(E.D. Pa. Mar. 7, 2005); Reott, 55 A.3d at 1103. To demonstrate proximate causation, Plaintiff

must show that Defendant Cohen’s negligence was a “substantial cause” of Plaintiff’s harm.

Hamil v. Bashline, 392 A.2d 1280, 1284 (Pa. 1978); see also Redland Soccer Club, 55. F.3d at 851

(“Of course, under Pennsylvania law the [breach] must appear to contribute substantially to

[plaintiff’s] injuries”) (internal quotation marks omitted).

       In negligence matters where the issue of causation is arguably complex, including cases

where the damage is alleged to have been caused by a fire, “a party must produce expert testimony

on causation to survive a motion for summary judgment.” State Farm Fire & Cas. Co. v. Gopher

Baroque Enters., 2010 U.S. Dist. LEXIS 137238, at *16 (E.D. Pa. Dec. 29, 2010) (citing Oddi v.



                                                 13
       Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 14 of 17




Ford Motor Co., 234 F.3d 136, 159 (3d Cir. 2000)); see also Steffen, 948 F. Supp. 2d at 439-40,

446 (granting summary judgment in defendant’s favor where plaintiff’s proffered expert opinion

as to the cause of the underlying fire was excluded under Daubert and plaintiff proffered no other

causation evidence); Miller v. Davies Ford, Inc., 2019 WL 1530237, at * 3 (Pa. Super. Ct. Apr. 9,

2019) (affirming a grant of summary judgment on basis that plaintiff failed to demonstrate

causation without expert testimony because “expert testimony was both required and necessary to

prove” negligent maintenance that allegedly caused an engine fire). To be admissible, the expert

testimony must opine to a reasonable degree of certainty as to the cause and origin of the fire. See

Steffen, 948 F. Supp. 2d at 440 n.6; Gopher Baroque Enters., 2010 U.S. Dist. LEXIS 137238, at

*24; see also Booth v. Black & Decker, Inc., 166 F. Supp. 215, 221-222 (E.D. Pa. 2001) (citing

Oddi, 234 F.3d at 156) (holding that an expert’s conclusions that “did not provide enough basic,

objective information” were insufficient even after expert decided a toaster oven was likely source

of fire because his inquiry was “intuitive and haphazard.”). Moreover, simply because a party

produces some expert testimony does not mean a court is precluded from granting summary

judgment. Gopher Baroque Enters., 2010 U.S. Dist. LEXIS 137238, at *17 (citing In re TMI

Litig., 193 F.3d 613, 716 (3d Cir. 1999)).

       Here, Defendant Cohen argues that State Farm has failed to produce sufficient evidence

from which a reasonable factfinder could find that Tenant’s property damage was caused by a fire

that originated in the microwave and that the fire was due to Defendant Cohen’s failure to maintain

it. This Court agrees. As set forth above, and as State Farm seems to recognize, negligence claims

based on damages caused by appliance fires almost universally require expert opinion/testimony

with respect to causation. Though State Farm attempts to rely upon the arbitration testimony given

by its purported fire investigator, Mr. Gahagan, to meet its burden on causation, State Farm has



                                                14
        Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 15 of 17




not properly proffered Mr. Gahagan as an expert such that his opinion/ testimony could be admitted

to support State Farm’s causation theory. Indeed, State Farm has not properly proffered any expert

opinion to support its causation theory.

        In order to present expert opinion, a party must first provide the opposing party the identity

of the person it intends to proffer as a testifying expert. Fed. R. Civ. P. 26(a)(2)(A). For any such

testifying expert identified, the proffering party must provide opposing counsel with an expert

report that contains (i) a complete statement of all opinions and rationale of the expert, (ii) the facts

and data the expert relied upon when forming his or her opinion, (iii) any exhibits the expert used,

(iv) the expert’s qualifications and a list of his or her publications from the last ten years, if any,

(v) a list of all other cases in which the expert has testified in the preceding four years, and (vi) a

statement of the expert’s compensation in the present case. Fed. R. Civ. P. 26(a)(2)(B)(i) – (vi).

It is apparent from the record that Plaintiff never complied with the Rule 26 requirements in this

case. More importantly, Plaintiff has never provided this Court with any report or testimony of a

properly qualified expert. Plaintiff’s failure to take the proper procedural steps to proffer Mr.

Gahagan as an expert witness has precluded this Court from engaging in its duty to review the

sufficiency of his qualifications, investigative techniques, and methodologies consistent with the

“gatekeeping” responsibilities conferred by Federal Rule of Evidence 702. Daubert v. Merrell

Dow Pharms., Inc., 509, U.S. 579, 597 (1993).

        In the absence of a properly proffered expert, expert opinion, or expert report, this Court is

left with nothing more than the bare assertions of lay witnesses opining that most of the fire damage

appeared to be near the stove and microwave. Such lay opinion is insufficient evidence from

which a reasonable factfinder could infer or find that the fire originated with the microwave and/or




                                                   15
        Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 16 of 17




that Defendant Cohen’s alleged failure to properly maintain the microwave caused the fire.7

Without admissible and sufficient expert testimony, State Farm has not met and cannot meet its

burden on causation.8

        In addition to State Farm’s failure to provide necessary expert opinion, Plaintiff has also

failed to provide any evidence (expert or otherwise) to substantiate Defendant Cohen’s purported

failure to properly maintain the microwave. While Plaintiff’s claim is premised on its theory that

the fire started in the microwave, merely proving that the fire began in the microwave is not enough

to hold Defendant Cohen liable for negligent maintenance of the microwave. To sustain its claim

against Defendant Cohen, State Farm must produce evidence to show that Defendant Cohen failed

to properly maintain the microwave and that such failure caused the fire. Though State Farm has

offered evidence that Defendant Cohen purchased the microwave and hired a contractor to install

it, State Farm has not proffered any evidence with respect to Defendant Cohen’s duties, acts, or

omissions with respect to maintenance of the microwave. For example, State Farm presented no

evidence as to the measures Defendant Cohen took or did not take to maintain the microwave.

Additionally, State Farm has presented no evidence by way of an expert or any other witness as to

what reasonable measures would be expected of a landlord with respect to the maintenance of the




7
       It is worth noting that neither party demanded a jury trial and, thus, in any trial of this matter, this
Court would serve as the trier of fact.
8
         Even if Mr. Gahagan were deemed a properly proffered and qualified expert, his testimony at the
arbitration of this matter is insufficient to meet Plaintiff’s summary judgment burden on causation. Plaintiff
cites solely to Mr. Gahagan’s arbitration testimony that most of the fire damage was “in the stove and
microwave area” of the kitchen. [ECF 49]. Plaintiff does not point to any other testimony by Mr. Gahagan
(or any other potential expert) regarding the fire’s causation. This threadbare assertion that most of the
damage appeared around the stove and microwave area is woefully insufficient to establish causation. See
Steffen, 948 F. Supp. 2d at 440 n.6 (“[A] fire origin and causation expert will typically opine on two separate
issues: the fire’s point of origin and its cause.”); Gopher Baroque Enters., 2010 U.S. Dist. LEXIS 137238,
at *24 (holding expert testimony insufficient when expert did not conclude whether an internal malfunction
or user error caused dishwasher fire).
                                                      16
       Case 2:19-cv-01947-NIQA Document 51 Filed 09/08/20 Page 17 of 17




microwave; discovery of which was not dependent on the ability of State Farm or an expert to

examine the actual microwave. These are facts that State Farm had ample opportunity to explore,

obtain, and present through inquiries of Defendant Cohen, his property managers or agents, or the

tenants themselves. Simply put, State Farm’s claim against Defendant Cohen for negligent

maintenance of the microwave cannot be sustained in the absence of any evidence of Defendant

Cohen’s failure to properly maintain the microwave.

       After careful consideration of the facts and arguments made, this Court finds that State

Farm has failed to present evidence sufficient to meet its burden with respect to causation. In

particular, in the absence of either the requested spoliation inference or a properly proffered and

qualified expert opinion that the fire began in the microwave and that it was caused by Defendant

Cohen’s failure to properly maintain the microwave, State Farm has not met its burden on

causation.


CONCLUSION

       For the reasons stated herein, Defendant Cohen’s motion for summary judgment is granted.

Accordingly, judgment is entered in favor of Defendant Joshua Cohen and against Plaintiff State

Farm. Orders consistent with this Memorandum Opinion follow.



Nitza I. Quiñones Alejandro, USDC, J.




                                                17
